— Appeal by defendant from an amended judgment of the Supreme Court, Kings County, rendered January 9, 1976, which, after a hearing at which the court found him guilty of violating probation, (1) revoked the sentence of probation previously imposed upon an adjudication that he was a youthful offender, upon his conviction of burglary in the third degree, and (2) resentenced him to an indeterminate term of imprisonment with a maximum of four years. Amended judgment reversed, on the facts, and defendant is restored to probation. The Probation Department is directed to forthwith commence proceedings to place appellant in an appropriate psychiatric care program. Under the circumstances, appellant’s failure to report for one meeting with his probation officer and his leaving the hospital were justified. Hopkins, J. P., Martuscello, Margett and O’Connor, JJ., concur.